IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          No. 02-400

                                       2005 MT 153A
                                      ______________

STATE OF MONTANA,                                       )
                                                        )
              Plaintiff and Respondent,                 )
                                                        )
       v.                                               )             ORDER
                                                        )
THOMAS E. VAN HAELE,                                    )
                                                        )
              Defendant and Appellant.                  )
                                     ______________



       On June 14, 2005, this Court issued its Opinion in the above entitled cause. On June

22, 2005, the Attorney General’s Office filed an unopposed “Motion to Correct the Facts

in the Opinion.” The Attorney General’s Motion is well-taken and should be granted.

Therefore, ¶ 19 of this Court’s Opinion issued June 14, 2005, is hereby STRICKEN and in

lieu thereof the following paragraph is substituted:

       ¶ 19 The District Court conducted a hearing regarding the State’s amended
       revocation petition on November 20 and November 21, 2001. On March 12,
       2002, the District Court issued its written order granting the State’s amended
       petition to revoke Van Haele’s suspended sentence. This appeal followed.


       IT IS SO ORDERED effective on June 14, 2005, nunc pro tunc.




                                              1
       IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order by

mail to all counsel of record.

       DATED this 29th day of June, 2005.

                                                     /S/ KARLA M. GRAY
                                                     /S/ JAMES C. NELSON
                                                     /S/ JIM RICE
                                                     /S/ JOHN WARNER




                                            2